Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as they have been submitted in color (Greyscale).  Color photographs (greyscale) and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2)  is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Examples of Greyscale images are Figures 4 and 5A-5D.

	
Claim Objections
Claim 5 and 19 is objected to because of the following informalities:  
Claims 5 and 19 recite “atomically switching operations…” but it should read “automatically”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 11-14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 lines 7-8 recite “the future geographical area”. There exists a lack of antecedent basis for this limitation in the claim. The same rational applies to claim 11.
Office Note: The office will read “the future geographical area” as the “next geographical area” as recited in lines 5-6. The examiner recommends tying the future geographical area to the next geographical area (which is correctly done in claim 18) so that it is clear that the future geographical area refers to the next geographical area.


	Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 6 and 13 and for failing to cure the deficiencies as recited above.
	Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims 4 and 11 and for failing to cure the deficiencies as recited above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheeler US20180189323A1

Regarding claim 1,
Wheeler discloses:
A method comprising: receiving a map (para 0077) defined by a geographical area around an autonomous vehicle (para 0002) navigating a route; (See Fig. 13 and para 0078, “as the vehicle 150 drives along the determined route…”)
storing the map in shared memory (See para 0073), wherein the shared memory is a specific physical block of RAM (See para 0073, “map tile RAM 960”); and granting concurrent access to the map within the shared memory to downstream nodes on the autonomous vehicle as the autonomous vehicle navigates the route. (See para 0074, “The map tile RAM 960 stores accessible map tiles currently in use by the vehicle computing system 120. The HD map caching manager 960 provides the accessible map tiles within the map tile RAM 960 for interaction with the other modules of the vehicle computing system 120 in navigating the vehicle 150.” The downstream nodes includes the other modules (which interacts with the shared memory as shown in para 0074) of the vehicle computing system 120 as shown in Fig. 2 and para 0037)

Regarding claim 2,
Wheeler 
wherein the downstream nodes are independent processes associated with sensors and a navigation service that operate on the specific physical block of RAM, and wherein the independent processes communicate with each other while the autonomous vehicle navigates the route.  
(See para 0074, “The map tile RAM 960 stores accessible map tiles currently in use by the vehicle computing system 120. The HD map caching manager 960 provides the accessible map tiles within the map tile RAM 960 for interaction with the other modules of the vehicle computing system 120 in navigating the vehicle 150.” As shown in Fig. 2 and para 0037, the “other modules” of the vehicle computing system 120 , which operates on the physical block of RAM 960, comprises a perception module 210, a prediction module 215, a planning module 220, and a control module 225.  The perception module 210 receives sensor data 230 from the sensors 105, and the control module 225 is a navigation service (see para 0041). Furthermore, the independent processes (i.e. the modules of the vehicle computing system 120) interact with each other (see para 0039-0041) while the autonomous vehicle navigates the route.)

Regarding claim 3,
Wheeler discloses:
wherein the downstream nodes are one or more of a lidar service, camera service, or tracking service that operate on the specific physical block of RAM and concurrently communicate with an autonomous vehicle stack.  
 for interaction with the other modules of the vehicle computing system 120 in navigating the vehicle 150.” As shown in Fig. 2 and para 0037, the “other modules” of the vehicle computing system 120 , which operates on the physical block of RAM 960, comprises a perception module 210, a prediction module 215, a planning module 220, and a control module 225.  The perception module 210 receives sensor data 230 from the sensors 105, which includes a camera, a light detection and ranging sensor (LIDAR) and a global positioning system (GPS) navigation system (para 0038). Furthermore, the perception module 210 (i.e. a LIDAR, Camera, and tracking service) uses the sensor data determine what objects are around the vehicle and the details of the road on which the vehicle is traveling (para 0038).)

Regarding claim 4,
Wheeler discloses:
defining a first virtual tile within the shared memory based on the map of a current geographical area around the autonomous vehicle; (See para 0085, “The system further determines 1240 localization data describing a position of the autonomous vehicle along a first portion of the route and identifies 1250 a first accessible map tile based in part on the localization data”) and while the autonomous vehicle operates on the first virtual tile to navigate, buffering a second virtual tile within the shared memory based on the map of a next geographical area around the autonomous vehicle (See para 0085, “once the location of the car is determined, the in -RAM cache can use the computed route and car's position and heading to predict the next 2 seconds worth of possible travel, and can load all of these tiles into RAM.”)by: adding, to the shared memory, first areas within the future geographical area but outside the current geographical area, and removing, from the shared memory, second areas outside of the future geographical area.  
(See Fig. 12 and para 0085, “asynchronously loads those tiles while removing tiles that are no longer in the predicted car area or envelope”.)

Regarding claim 5,
Wheeler discloses:
atomically switching operations from the first virtual tile to the second virtual tile when the autonomous vehicle reaches a specific distance from an edge of the first virtual tile.	
(See Fig. 6 and para 0065, “FIG. 6A shows a boundary 620 for a buffer of 50 meters around the geographic region 610a and a boundary 630 for buffer of 100 meters around the geographic region 610a. The vehicle computing system 120 switches the current geographical region of a vehicle from one geographical 

Regarding claim 6,
Wheeler discloses:
assigning a first version number to the map in shared memory; and assigning a second version number to the map when writing an update to the map, wherein a writer updates the map within the shared memory independently of whether the downstream nodes are reading the map.  
(See para 0078, “the map tile loading module 930 loads the current accessible map tile in the map tile RAM 960 and then loads subsequent map tiles 1025 in the map tile RAM 960 according to the dynamically updated route, wherein each subsequent map tiles 1025 corresponds to a dynamically updated partial route. For example, the route generation module 290 determines likely near-future positions of the vehicle after an amount of time (e.g., 2 seconds) of driving along the current route and loads in the map tile RAM 960 the accessible map tiles corresponding to the likely near-future positions.” A first version number to the map (i.e. the current accessible map tile) is loaded in RAM 960 (i.e. shared memory), and a second version number to the map is assigned when writing an update to the map (i.e. loading subsequent map tiles 1025 according to the dynamically updated route).

the map tile RAM 960, at any given time, has accessible map tiles currently in use by modules of the vehicle computing system 120 for navigating the vehicle 150 or to be used for navigating the vehicle 150 in the near-future.” Since the map tile RAM 960 can be read at any given time, then writing the updates to the map (i.e. according to the dynamically updated route) includes writing updates to the map within the shared memory independently of whether the downstream nodes (i.e. modules of the vehicle computing system) are reading the map.)

Regarding claim 7,
Wheeler discloses:
based on a read operation by one or more of the downstream nodes being initiated on the first version number to the map, the method further comprises: returning a query from the one or more of the downstream nodes when a version of the map is matched to the first version number during the read operation; and retrying the query at a subsequent time when a version of the map is not matched to the first version number during the read operation.
(See para 0083)

Regarding claims 8-14, 

Office Note: The apparatus as recited in claims 8-14 can perform the method of claims 1-7 as shown in para 0102 of Wheeler, “Embodiments of the invention may also relate to an apparatus for performing the operations herein. This apparatus may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a tangible computer readable storage medium.”

Regarding claims 15-20,
All limitations have been examined with respect to the method in claims 1-6. The system taught/disclosed in claims 15-20 can clearly perform the method of claims 1-6. Therefore claims 15-20 are rejected under the same rationale.
Office Note: The system as recited in claims 15-20 can perform the method of claims 1-6 as shown in Fig. 2 and para 0101 of Wheeler, “Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices.” And in para 0102, “any computing systems referred to in the specification may include a single processor”.

Prior Art (not relied upon)

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and can be found in the attached PTO-892 Notice of References Cited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669





/JESS WHITTINGTON/              Examiner, Art Unit 3669